NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                          2009-3137

                                      RONALD L. ROSS,

                                                    Petitioner,

                                               v.

                        MERIT SYSTEMS PROTECTION BOARD,

                                                    Respondent.

              On petition for review of the Merit Systems Protection Board in
                                    SF3443080410-1-1.

                                           ORDER
       Upon consideration of the Merit Systems Protection Board's unopposed motion

for a 21-day extension of time, until July 13, 2009, to file its brief,

       IT IS ORDERED THAT:

       The motion is granted.



                                                    FOR THE COURT


      JUL 17 2009
                                                     /s/ Jan Horbaly
           Date                                     Jan Horbaly
                                                    Clerk
cc:    Ronald L. Ross                                                       FILED _
                                                                  U.S. COURT OF APPEALS FOR
       Sara B. Rearden, Esq.                                         THE FEDERAL CIRCUIT
s19
                                                                      JUL 1 7 2009
                                                                          JAN HORBALY
                                                                             CLERK